COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Willis and Senior Judge Cole
Argued at Richmond, Virginia


GREGORY LELAND RAYMER, S/K/A
 GREGORY L. RAYMEUR
                                           MEMORANDUM OPINION * BY
v.   Record No. 0586-99-2                JUDGE JAMES W. BENTON, JR.
                                               APRIL 11, 2000
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                     William R. Shelton, Judge

           Linwood T. Wells, III, for appellant.

           Eugene Murphy, Assistant Attorney General
           (Mark L. Earley, Attorney General, on brief),
           for appellee.


     The trial judge convicted Gregory L. Raymeur of two counts of

fraudulently obtaining money upon a promise to perform

construction.   See Code § 18.2-200.1.   Raymeur contends the

evidence was insufficient to support the convictions.    We disagree

and affirm the convictions.

                                 I.

     The evidence proved that on August 28, 1996, Raymeur

contracted with Charles Hall to replace the vinyl siding on Hall's

house.   Hall, who had hired Raymeur in the past to perform work,

gave Raymeur a check for $1,000 as "a down payment" on the


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
contract price of $1,600.   The contract stipulated that Raymeur

would begin the project September 23, 1996, and complete it in

September.    Both parties testified that meant September 1996.

Raymeur never returned to replace the siding on the house.

     Hall made telephone calls to Raymeur and went to Raymeur's

residence.    He received no responses.   On December 3, 1997, Hall

sent to Raymeur at the address listed on the contract, a letter by

certified mail demanding his money.     Raymeur did not respond.

     The evidence also proved that in August 1996 Raymeur agreed

to replace a piece of siding on Fran Mena's house.    Mena gave him

a check for $375, the agreed costs, to purchase new siding and for

his labor.    Raymeur nailed the existing piece of siding onto the

house and never returned to install new siding.    After Mena left

messages on Raymeur's answering service, Raymeur returned her call

and said that he had problems with his employees.    He promised to

complete the job.   He never did.   In February 1998, Mena sent a

certified letter to Raymeur.   The post office returned the

unclaimed letter to Mena.

     Raymeur cashed both checks.    He testified that he purchased

materials for both projects but had problems with his employees

and his truck.    He denied receiving the letters from Hall and

Mena. Raymeur also testified that he has been incarcerated since

July 10, 1997, for crimes arising out of similar construction

agreements.    Explaining this failure to complete the two projects

in the year that lapsed before he was incarcerated, Raymeur said

                                - 2 -
he "was running behind on other jobs."    Raymeur further testified

that he was behind on several jobs because of his incarceration,

difficulties with his workers, and problems with his truck.   While

in jail, Raymeur obtained work release status to complete other

projects that he had failed to perform.

     The trial judge convicted Raymeur on both counts.

                                 II.

     Code § 18.2-200.1 provides as follows:

               If any person obtain from another an
            advance of money, merchandise or other
            thing, of value, with fraudulent intent,
            upon a promise to perform construction,
            removal, repair or improvement of any
            building or structure permanently annexed to
            real property, or any other improvements to
            such real property, including horticulture,
            nursery or forest products, and fail or
            refuse to perform such promise, and also
            fail to substantially make good such
            advance, he shall be deemed guilty of the
            larceny of such money, merchandise or other
            thing if he fails to return such advance
            within fifteen days of a request to do so
            sent by certified mail, return receipt
            requested, to his last known address or to
            the address listed in the contract.

As we ruled in Klink v. Commonwealth, 12 Va. App. 815, 407
S.E.2d 5 (1991), this statute consists of the following five

elements:

            (1) obtaining an advance of money from
            another person, (2) a fraudulent intent at
            the time the advance is obtained, (3) a
            promise to perform construction or
            improvement involving real property, (4) a
            failure to perform the promise, and (5) a
            failure to return the advance "within
            fifteen days of a request to do so by

                                - 3 -
            certified mail" to the defendant's last
            known address or his address listed in the
            contract.

Id. at 818, 407 S.E.2d at 7.     Raymeur contends the Commonwealth

failed to prove he had fraudulent intent when he obtained the

advances and also failed to prove he did not return the money

advance within 15 days of a request to do so by certified mail.

     In determining "whether fraudulent intent exists, the Court

must 'look to the conduct and representations of the

defendant.'"    Rader v. Commonwealth, 15 Va. App. 325, 329, 423
S.E.2d 207, 210 (1992) (citation omitted).    The evidence proved

that when Raymeur received money from Hall, he promised to begin

and complete the installation of siding during the next month.

He also received payment from Mena and promised to replace her

siding.    Although a substantial time had lapsed without any

work, Raymeur failed to respond to contact from both homeowners.

Indeed, Raymeur never returned to do any of the work he promised

to complete.   "The use of false statements to induce someone to

enter into a contract can be persuasive evidence of fraudulent

intent."    Id. at 330, 423 S.E.2d at 210.   Moreover, the trial

judge could infer intent to defraud from Raymeur's failure to do

anything in furtherance of his promise to perform after he

received payment.    See Norman v. Commonwealth, 2 Va. App. 518,

521, 346 S.E.2d 44, 46 (1986).    The trial judge also could

consider as evidence tending to prove intent to defraud

Raymeur's pattern of conduct regarding Hall and Mena, who were

                                 - 4 -
neighbors, and others.   See Hubbard v. Commonwealth, 201 Va. 61,

67, 109 S.E.2d 100, 105 (1959).     These facts were sufficient to

prove beyond a reasonable doubt Raymeur's fraudulent intent.

     In addition, the evidence proved that Hall and Mena sent

certified letters, with return receipts requested, to Raymeur.

Both Mena and Hall used the address that appeared on Raymeur's

contract with Hall.   No evidence tended to prove that the

address was not Raymeur's last known address.    Accordingly, the

trial judge had sufficient evidence to prove beyond a reasonable

doubt that both Hall and Mena requested return of their payments

"by certified mail, return receipt requested, [sent] to

[Raymeur's] last known address or to the address listed in the

contract."   Code § 18.2-200.1.

     For these reasons, we affirm the convictions.

                                                          Affirmed.




                                  - 5 -